
	
		I
		112th CONGRESS
		1st Session
		H. R. 2676
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mr. Schweikert (for
			 himself, Mr. Ribble, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To lower health premiums and increase choice for small
		  businesses.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Health Relief
			 Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Making coverage affordable for small
				businesses
					Sec. 101. Protecting American jobs and wages.
					Sec. 102. Increasing flexibility for small
				businesses.
					Sec. 103. Increasing choices for Americans.
					Sec. 104. Protecting patients from higher premiums.
					Sec. 105. Ensuring affordable coverage.
					TITLE II—Increasing consumer control
					Sec. 201. Repeal of the restriction on over-the-counter
				medicines.
					Sec. 202. Repeal of the annual cap.
					TITLE III—Allowing individuals to keep coverage they
				like
					Sec. 301. Allowing individuals to keep the coverage they have
				if they like it.
				
			IMaking coverage
			 affordable for small businesses
			101.Protecting American
			 jobs and wagesSections 1513
			 and 1514 and subsections (e), (f), and (g) of section 10106 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) and the amendments made
			 by such sections and subsections are repealed and the Internal Revenue Code of
			 1986 shall be applied and administered as if such provisions and amendments had
			 never been enacted.
			102.Increasing
			 flexibility for small businessesSection 1302(c)(2) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) is repealed.
			103.Increasing choices
			 for Americans
				(a)Qualified health
			 plan coverage satisfied by high deductible health plan with health savings
			 accountSection 1302(e) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18022(e)) is amended
			 to read as follows:
					
						(e)High deductible
				health plan with health savings accountA health plan not providing a bronze,
				silver, gold, or platinum level of coverage shall be treated as meeting the
				requirements of subsection (d) with respect to any plan year for any enrollee
				if the plan meets the requirements for a high deductible health plan under
				section 223(c)(2) of the Internal Revenue Code of 1986 and such enrollee has
				established a health savings account (as defined in section 223(d)(1) of such
				Code) in relation to such
				plan.
						.
				(b)Conforming
			 amendments
					(1)Subparagraph (C)
			 of section 1312(d)(3) of the Patient Protection and Affordable Care Act (42
			 U.S.C. 18032(d)(3)) is amended by striking , except and all that
			 follows through 1302(e)(2).
					(2)Subparagraph (A)
			 of section 36B(c)(3) of the Internal Revenue Code of 1986, as added by section
			 1401(a) of the Patient Protection and Affordable Care Act (Public Law 111–148),
			 is amended by striking , except and all that follows through
			 such Act.
					(3)Subparagraph (B)
			 of section 1334(c)(1) of the Patient Protection and Affordable Care Act (42
			 U.S.C. 18054(c)(1)) is amended by striking and catastrophic
			 coverage.
					104.Protecting patients
			 from higher premiumsSection
			 9010 of the Patient Protection and Affordable Care Act (Public Law 111–148), as
			 amended by section 10905 of such Act, is repealed.
			105.Ensuring
			 affordable coverageSection
			 2701(a)(1)(A)(iii) of the Public Health Service Act (42 U.S.C.
			 300(a)(1)(A)(iii)), as added by section 1201 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), is amended by striking ,
			 except and all that follows through 2707(c)).
			IIIncreasing
			 consumer control
			201.Repeal of the
			 restriction on over-the-counter medicinesSection 9003 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) and the amendments made by such
			 section are repealed and the Internal Revenue Code of 1986 shall be applied as
			 if such section and amendments had never been enacted.
			202.Repeal of the annual
			 capSections 9005 and 10902 of
			 the Patient Protection and Affordable Care Act (Public Law 111–148) and section
			 1403 of the Health Care and Education Reconciliation Act of 2010 (Public Law
			 111–152) and the amendments made by such sections are repealed and the Internal
			 Revenue Code of 1986 shall be applied as if such sections and amendments had
			 never been enacted.
			IIIAllowing
			 individuals to keep coverage they like
			301.Allowing
			 individuals to keep the coverage they have if they like it
				(a)In
			 generalSection 1251(a)(2) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18011) is
			 amended—
					(1)by striking Except as provided in
			 paragraph (3), and inserting the following:
						
							(A)In
				generalExcept as provided in paragraphs (3) and
				(4),
							;
				and
					(2)by adding at the end the following:
						
							(B)Protecting
				employers and consumers with grandfathered coverage
								(i)In
				generalA group health plan or health insurance coverage in which
				an individual is enrolled on or after March 23, 2010, but before any plan year
				beginning not later than 1 year after the date of the enactment of this
				subparagraph, and which is deemed to be a grandfathered health plan under this
				section, shall continue to be considered a grandfathered health plan with
				respect to such individual regardless of any modification to the cost-sharing
				levels, employer contribution rates, or covered benefits under such plan or
				coverage as otherwise permitted under this Act (and the amendments made by this
				Act).
								(ii)RegulationsThe
				Secretary shall promulgate regulations to clarify the application of clause (i)
				to a plan or coverage that continues to be a grandfathered health plan pursuant
				to such
				clause.
								.
					(b)Effective date;
			 previously promulgated regulations voided
					(1)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Patient Protection and Affordable Care
			 Act.
					(2)Previously
			 promulgated regulations voidedAny regulations relating to
			 section 1251(a)(2) of such Act promulgated before the date of the enactment of
			 this Act shall have no force or effect.
					
